Title: From Thomas Jefferson to Samuel Harrison Smith, 12 April 1821
From: Jefferson, Thomas
To: Smith, Samuel Harrison


Dear Sir
Monticello
Apr. 12. 21.
I recieved yesterday your favor of the 5th and now inclose for mr Barton a letter of introduction to M. de la Fayette, the only personal acquaintance I have, now living in France.On politics I can say little to  you, having withdrawn all attention to them from the day of my retirement. my confidence in both my successors has been so entire, that assured that all was going on for the best under their care I have not enquired what was going on. I am sorry to see our expences greater than our income. debt & revolution are inseparable as cause and effect. it is the point of peculiar sensibility in our people, and one which they will not long endure. parties will be arrayed on this principle of reformation, and there can be no doubt which will be the strongest.  it would do some good if it could obliterate the geographical division which threatened and still threatens our separation. this last is the most fatal of all divisions as no minority will submit to be governed by a majority acting merely on a geographical principle. it has ever been my creed that the continuance of our union depends entirely on Pensylva & Virginia. if they hold together nothing North or South will fly off. I firmly believe all the governments of Europe will become representative. the very troops sent to quell the spirit of reformn in Naples will catch the fever & carry it back to their own country. we owe to all mankind the sacrifice of those morbid passions which would break our confederacy, the only anchor to which the hopes of the world are moored. our thoughts and conversations are often turned to mrs Smith & yourself, and alway affectionately. in these sentiments the family now joins me, and in tendering to you our affectionate souvenirs.Th: Jefferson